Citation Nr: 1731314	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-47 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether the Social Security Administration (SSA) income of the Veteran's daughter should be countable as income for the purpose of calculating the Veteran's nonservice-connected Department of Veterans Affairs (VA) pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from October 1962 to September 1964. 

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Boise, Idaho, Regional Office (RO) which determined that the Veteran's daughter was in receipt of SSA compensation and that because she was in the Veteran's custody it was reasonable to assume that such child's income was reasonably available to and for the Veteran.  

The Board remanded this case in June 2013, at which time it was noted that the Veteran had addressed the delay in his appeal being forwarded to the Board and noted that although the RO had scheduled him for a hearing, he had never requested a hearing.  As the Board pointed out in the 2013 remand, correspondence in November 2009 from his service representative indicated that the Veteran "still" requested a hearing before a Decision Review Officer (DRO) as to the reduction of his monthly pension benefit, even though an overpayment of pension benefits in excess of $11,000.00 had been waived.  

The Board remand also noted that in the May 2013 Informal Hearing Presentation it was indicated that it might be reasonable to believe that because his daughter was under 18 years of age, that she might be considered a "helpless" child and, so, a claim for this was inextricably intertwined with the issue on appeal and thus the case should be remanded to adjudicate such a claim.  In the 2013 remand it was stated that the Board did not agree because the Veteran had reported that his daughter was in an accelerated junior high program.  In any event, the matter was remanded to the RO for clarification as to whether the Veteran was seeking to have his daughter found to be a helpless child under 38 C.F.R. §§ 3.57, 3.356.  

In this regard, following and in compliance with the 2013 Board remand instructions, a December 2, 2016 RO letter to the Veteran observed that his representative had stated in May 2013 that the issue of whether the Veteran's daughter was a helpless child should be considered.  Thus, it was requested that he clarify whether it was his intention to file a claim for helpless child.  However, there has been no response from the Veteran.  Accordingly, this matter has not been adjudicated by the RO and will not be addressed by the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDING OF FACT

The SSA income of the Veteran's daughter is not shown to be other than reasonably available to the Veteran; he has not provided financial information covering the years since 2010; and hardship is not shown to exist.  


CONCLUSION OF LAW

The criteria for the exclusion of SSA income of the Veteran's daughter as countable income for the purpose of calculating the Veteran's nonservice-connected VA pension benefits are not met.  38 U.S.C.A. §§ 101(29)(b); 1503(a), 1511, 1521, 5102, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 1.962, 3.2(f), 3.3(a)(3), 3.23(b) and (d)(4) and (6), 3.102, 3.159, 3.271, 3.272, 3.660(A)(1), (2), (3) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Here, the Veteran was provided notice by letter of November 25, 2008, with respect to the matter of a proposed reduction in pension benefits because it appeared that his daughter's receipt of SSA income had not been counted, although his had been counted, with respect to entitlement to VA pension benefits.  

Following the June 2013 Board remand, in several letters from August to December 2013, the Veteran inquired as to the status of his claim.  By letter of December 2, 2016 he was informed that financial information was needed to determine whether the annual expenses for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement.  This was to include expenses for basic necessities (such as food, clothing, shelter, etc.) and other expenses, determined on a case-by-case basis, which are necessary to support a reasonable quality of life.  Enclosed were multiple copies of VA Form 21- 527, Income, Net Worth and Employment Statement, to be completed and returned as to financial information and expenses for the years 2009 through 2016.  However, the Veteran has not executed and returned the requested forms, or otherwise provided the needed information.  

The relevant facts are not in dispute and as will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (the notice provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 

The Veteran believes that VA incorrectly computed his income by inclusion of his daughter's receipt of SSA compensation.  To exclude such SSA compensation from inclusion as income to the Veteran the evidence must overcome a presumption that this compensation is reasonably available to him or that not excluding such income would create a hardship.  However, even though the case was remanded to obtain information as to these two matters, the Veteran has failed to cooperate by virtue of not providing such information, even after being requested to do so.  

Accordingly, there has been compliance with the 2013 Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held that, where the law and not the evidence is dispositive, the claim should be denied due to lack of entitlement under the law.  Therefore, the appeal will be denied as a matter of law, and no further development is necessary.  It is also noted that the Veteran was provided with the applicable laws and regulations in the Statement of the Case (SOC) and Supplemental SOC (SSOC) showing that he had actual knowledge of the criteria used to decide his claim.  There is nothing of record suggesting that additional relevant records or information has been identified but not requested.  

Legal Analysis

It is undisputed that the Veteran had recognized active service during the Vietnam War for qualifying eligibility, on the basis of military service, for basic VA pension benefits.  See 38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).  

The Veteran's original claim for VA pension benefits, VA Form 21-526, was received in December 2006 in which he reported that his only income was $595.00 per month from SSA and his biological daughter, born in August 1997 and who lived with him, had SSA monthly income of $386.00.  No other income was reported.  

Improved nonservice-connected pension is a benefit available to a wartime veteran if: in pertinent part, the veteran is permanently and totally disabled from nonservice-connected disability, provided that his condition was not the result of the Veteran's willful misconduct, or the Veteran is a patient in a nursing home receiving skilled nursing, or the veteran is receiving Social Security disability benefits; and the Veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  If a veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1511; 38 C.F.R. § 3.23(b). 

In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.271, 3.272.  Income earned while participating in a VA CWT is not specifically excluded under 38 C.F.R. § 3.272, nor is the income of a spouse.  The Veteran's annual income includes the annual income of the Veteran, his dependent spouse, and children in the Veteran's custody or to whose support the Veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4). 

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Payments of any kind and from any source are counted in a veteran's countable income, unless specifically listed in 38 C.F.R. § 3.271.  The listed exclusions include: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the maximum annual pension rate (MAPR), which have been paid.  

The Veteran was paid VA pension benefits which the RO calculated without including SSA income received by his daughter.  Subsequently, the RO informed the Veteran that there was an overpayment and also would begin to include the daughter's income for the purpose of calculating the Veteran pension benefits.  The Veteran disagrees.  

In VA Form 5655, Financial Status Report, in August 2009 the Veteran reported being retired and, in pertinent part, receiving SSA compensation of $666.00 monthly as well as $432.00 monthly in SSA compensation for his daughter.  

A previously established overpayment in excess of $11,000.00 was subsequently waived by the RO in an August 2009 Administrative Decision which found that the overpayment was solely due to VA fault in not counting the income of the Veteran's daughter which had been reported in the August 2009 VA Form 5655.  The Veteran was notified of this by RO letter of October 20, 2009.  But the Veteran contests the reduction of his VA pension benefits by the inclusion of his daughter's SSA income.  He points out that he was in receipt of VA pension benefits at the higher amount (which did not count his daughter's SSA income) for a period of 23 months.  As a result, he incurred certain obligations which have continued and that because he was not at fault in this matter, as recognized by the waiver of overpayment of pension benefits, this has created a hardship upon himself and his daughter. 

The Veteran avers that the RO has not adjudicated the matter of whether the inclusion of the daughter's SSA income constitutes a hardship upon the Veteran and his daughter.  

In the 2013 remand the Board agreed that the matter of hardship should be addressed. 

In determining income for purposes of entitlement to pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded.  See 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  For pension benefits, it is the responsibility of the recipient of VA pension benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  That is, the recipient of VA benefits must notify VA when he or she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1).  Moreover, where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 C.F.R. § 3.660(a)(2).  Overpayments created by retroactive discontinuance of benefits will be subject to recovery if not waived.  38 C.F.R. § 3.660(a)(3).  

Exclusions from income do not include Social Security disability benefits.  38 C.F.R. § 3.272.  Such income is therefore included as countable income.  There are several stated exceptions to this rule in VA regulations:  

Under 38 C.F.R. § 3.272(m):

Hardship exclusion of child's available income. When hardship is established under the provisions of § 3.23(d)(6) of this part, there shall be excluded from the available income of any child or children an amount equal to the amount by which annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement computed without consideration of this exclusion.  The amount of this exclusion shall not exceed the available income of any child or children, and annual expenses necessary for reasonable family maintenance shall not include any expenses which were considered in determining the available income of the child or children or the countable annual income of the veteran or surviving spouse.  

38 C.F.R. § 3.23(d)(4) provides that: 

Veteran's annual income.  This term includes the veteran's annual income, the annual income of the veteran's dependent spouse, and the annual income of each child of the veteran (other than a child for whom increased pension is not payable under 38 U.S.C. § 1522(b)) in the veteran's custody or to whose support the veteran is reasonably contributing (to the extent such child's income is reasonably available to or for the veteran, unless in the judgment of [VA] to do so would work a hardship on the veteran.)  There is a rebuttable presumption that all of such a child's income is reasonably available to or for the veteran.  

Under 38 C.F.R. § 3.23(d)(6): 

Reasonable availability and hardship.  For the purposes of paragraphs (d)(4) and (d)(5) of this section, a child's income shall be considered ''reasonably available'' when it can be readily applied to meet the veteran's or surviving spouse's expenses necessary for reasonable family maintenance, and ''hardship'' shall be held to exist when annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement.  Expenses necessary for reasonable family maintenance include expenses for basic necessities (such as food, clothing, shelter, etc.) and other expenses, determined on a case-by-case basis, which are necessary to support a reasonable quality of life.   

In correspondence in August 2009 the RO requested that the Veteran complete, sign, and return VA Form 21-527, Income, New Worth and Employment Statement.  The record does not show that the Veteran executed and returned VA Form 21-527.  However, he had previously provided financial information earlier in August 2009 in VA Form 5655.  

A review of the VA Virtual paperless claims processing system reflects that the Veteran was notified by letters in December 2009, December 2010, and December 2011 that he was not required to complete an annual Eligibility Verification Report (EVR) to continue receiving VA pension benefits, and by letter in January 2013 that he would no longer be required to complete an annual EVR.  

Because there had been no determination of whether "hardship" existed in this case, the Board remanded the appeal to have the Veteran submit financial information addressing whether the annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement, to include expenses for basic necessities (such as food, clothing, shelter, etc.) and other expenses, determined on a case-by-case basis, which are necessary to support a reasonable quality of life.  

Following this, the RO was to readjudicate the claim and specifically address whether (1) hardship exists in this case; and, (2) whether the presumption that all of such a child's income is reasonably available to or for the veteran is rebutted.  

In compliance with the Board's remand, in December 2016 the Veteran and his representative were sent letters requesting financial information from 2009 to the present.  

However, the Veteran has never responded.  The service representative has not alleged that the Veteran did not receive the December 2016 letter.  

Thereafter, and in further compliance with the 2013 Board remand, the RO readjudicated the claim in a February 2017 SSOC.  An SSOC is a readjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In the February 2017 SSOC it was determined that the Veteran needed to disclose his financial information in order to properly adjudicate whether the presumption that all of a child's income is reasonably available to or for the Veteran is rebutted and, also, whether any hardship existed.  Providing greater detail, the Veteran was informed that the needed financial information included expenses for basic necessities, e.g., food, clothing, shelter, etc., and other expenses, determined on a case-by-case basis, which were necessary to support a reasonable quality of life.  This was to include all income that was reasonably available to the Veteran.  

The SSOC notified the Veteran that for his claim to be readjudicated (in compliance with the 2013 Board remand) he had to respond to the request that he provide all of his financial information from 2009 to the present since the only financial status report received from him was in August 2009 which showed that his countable income exceeded his expenses and that this income supported a reasonable quality of life.  Without this information it could not be determine whether the annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement.  

In light of the Veteran's failure to provide the needed financial information, it was held, in the SSOC, that counting the SSA income of the Veteran's daughter as income for the purpose of calculating the Veteran's nonservice-connected VA pension benefits was proper.  

As noted above, the Veteran has declined to provide the requested financial information.  Thus, he has not established by the submission of any further information or evidence that his income does not exceed allowable limits, despite being given the opportunity to do so.  He has not established that his daughter's SSA compensation should be excluded on any basis, including that her SSA compensation is not reasonably available to him, or that to do otherwise would create a hardship.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist a claimant, not a duty to prove a claim while the claimant remains passive); accord Wood v. Derwinski, 1 Vet. App. 190 (1991).  



Thus, SSA income of the Veteran's daughter must be countable as income for the purpose of calculating the Veteran's nonservice-connected VA pension benefits.  Accordingly, for reasons and bases expressed above, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

SSA income of the Veteran's daughter must be countable as income for the purpose of calculating the Veteran's nonservice-connected VA pension benefits; the appeal is denied.   



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


